Opinion issued August 20, 2019




                                 In The

                           Court of Appeals
                                 For The

                       First District of Texas
                         ————————————
                           NO. 01-18-00846-CV
                         ———————————
  DAVID GORDON SCHMIDT D/B/A ABC BONDING COMPANY AND
           GREENBRIAR EQUITIES, LLC, Appellants
                                   V.
   BRENDA CRAWFORD, CARLOS PEREZ, ANTHONY WILLIAMS,
   ANNIE J. BUTLER, ANTHONY FRANCO, AMBRIA FIKE, DEBRA
     JOHNSON, VICTORIA WELLS, MILDRED ENGLISH, OTTIS
WILLIAMS, RANDY L. LASTER, PABLE MURILLO, EMMA MURILLO,
 CRAIG COOPER, NELSON MARTIN ARMSTRONG, MAZEN BREIR,
    BENITO MARTINEZ, TANYA PEDROZA, SERGIO PEDROZA,
  CAROLYN ETHERIDGE, LOUISE SEALS, TERRY MOORE, MARIA
     RAMIREZ, PETE GARCIA, DENISE BALDWIN, WILLIAM T.
     ETHERTON, PATRICIA ETHERTON, SHARON WILLIAMS,
  HELEODORA CRUZ, HATTIE HEMPHILL, AGUSTINA ROBERTS,
LOUIS ROBERTS, EMILY JOHNSON, IRIS EDITH SEGUNDO, JOANNA
     LOAEZA, KEVIN WILLIAMS, RITA WILLIAMS, YOLANDA
CARRIERE, ANTHONY CITTI, JUAN CISNEROS, BRANDY JOHNSON,
   JOHN GHOLSTON, ANSON FURMAN, IVIE BELL, LAURA DIAZ,
DARLENE ALEJANDRO, JESSE DELEON, CYNTHIA DELEON, JESUS
   VEGA, BEVERLY VEGA, RAY PERFECTO, BRIDGET NWOKO,
 NEMIAH CLARK, EARLEAN WILLIAMS, LAKESHEA CLARK, PETE
   GONZALES, PAT LEE, MARY VICTORIAN, TIFFANY JOHNSON,
  ELIAS GAMINO, TIFFANY CHENIER, MURALINE PETER, VICTOR
  REYES, VERONICA SMITH, JIMMIE ENGLETT, VELVET HILTON,
    STEPHEN LACY, LEROY VANTERPOOL, PATRICIA WESLEY,
   SAMMIE L. ABRAHAM, EDITH M. ABRAHAM, BRENDA BROWN,
    JESUS SILVESTRE, FELICITA AGUILAR, GABINO SALAZAR,
   JOSEFINA M. NOWLIN, SANDRA DORRON, JESUS VELAZQUEZ,
  BONNIE CEPHUS, JOSEPHINE ROCHA, LEON JACOBSON, LINDA
  JACOBSON, OLIVIA SIMS, CONSTANCE GAY, ENSLEY CLINTON,
    LLEWEL WALTERS, MAURO REYNERIO FERNANDEZ CRUZ,
 ANTHONY THOMPSON, JUAN CARLOS RIOS RAMIREZ, PHILLIP C.
    CLARK, BEATRICE PENA, CAROL ASKEW, BRIAN CORMIER,
  STEVEN CRUZ, LEROY WELLS, HAROLD KINNARD, PLUSHATTE
  DAVIS, DEIDRE DOBBINS, DAVID SPAULDING, MICHAEL KOSSA,
 DIANA KOSAS, SERAFIN LUNA, DEBORAH BERRYHILL, O’KEEFE
ALLEN, CHRISTOPHER P. VANA, SR., GRACE HAMILTON, BELINDA
SPENCER, RENORA RIGGINS, IVONNE JACKSON, EDITH ORDONEZ,
    WILBER ORDONEZ, TESSIE LYNCH, KATHERINE SANDERS,
     CHARLES MOURNING, ILIANA PEREZ, TIBURCIA ZAYALA,
  CHRISTOPHER GREEN, DONALD SHELTON, DONALD CREDEUR,
   AVIS BATTLE, GRACE PHILLIPS, DAROLYN LEWIS, RAYMOND
LEWIS, JR., MICHAEL MILLER, ESTHER DOUBLIN, MARCOS ORTIZ,
  ROBERT SANCHEZ, ROSALINDA SANCHEZ, TIFFANY SHANNON,
    ALTHA DAVIS, HERMAN DAVIS, NELSON HEBERT, MELVIN
       HERRERA, JUANITA CANO, PATRICE BOYCE, EDSON
DRONBERGER, CHARLOTTE WYNN, JACQUELINE HILL, ATANACIO
    RUIZ, ELOISA RUIZ, ROBERTO HERNANDEZ, CLEMENTINA
     HERNANDEZ, JIM SILVA, LUZ BATALLA, ISMAEL MEDINA,
 HORTENCIA RODRIGUEZ, ALFRED WATSON, JERRY ESCALANTE,
 LLOYD CASTILOW, LUIS PENA, CAREY MURRAY, LUZ WILDMAN,
CARL EARL, ISMAEL AVELLANEDA, KENDALIA DAVIS, GAIL FRITZ,
    LEE CARTWRIGHT, ORFILIA MIRANDA, JAINELL LETRYCE
 VELAZQUEZ BUTLER, COURTNEY MITCHELL, TRAVIS WATERS,
     DEBBIE WATERS, ANTHONY NORRIS, SHARON A. NORRIS,
   ADELMIRA SALINAS, SARAH LANDRY, GLORIA GARCIA, JOEL
 ZAMARRIPA, GERARDO ROMO, PHILLIP ROSS, LAKEISHA ROSS,
    EARLINE DURANT WATKINS, GERARDO MARQUEZ, NILZA
RODRIGUEZ, JANNETTE BROWN, VICTOR H. ESTRADA, BLANCA A.
  ESTRADA, ANNE CLARE, JAMES CLARE, CHARLENE TALBOTT,
     MARIA VELEZ, GREG HILLIGIEST, RANDY WILSON, SAUL
                            2
  AGUILERA, HARLENE BRADY, MARY FLOWERS, JIMMIE SMITH,
     BETTY R. SMITH, CYNTHIA JENKINS, CLARENCE MCDADE,
  CHARLES O. MCDONALD, LARS WESTERBERG, ETHEL O’QUINN,
 JEFFREY GLOVER, KATRINA GLOVER, LAURA LIGGETT, BRENDA
  TRUSSEL, DALE TRUSSELL, CECELIA ROSE, VANESSA BOURDA,
    FRANCISCO CAMPOS, CONNIE CAMPOS, SAMMY J. COLLINS,
    FELICIA BOWMAN, KENDALL WILKINS, TYRONSA WILKINS,
    ANDREW TAYLOR, MARQUE JOHNSON, BEVERLY HENSLEY,
  YVONNEYA BROWN, COURTNEY HERNANDEZ, ALBERT ROWAN,
 TONI OWENS, JIMMY KIRKENDOLL, JOAN L. KIRKENDOLL, MARY
  ANN EDJEREN, THELMA HOUSLEY, KENNETH JOHNSON, JUDITH
     ANN WALKER, LESLIE BROWN, DEBORAH EATON, STUART
 WILLETT, JOSE TORRES, DIANA SALINAS, ERSKINE VANDERBILT,
     CAROLINE TUNSEL, CATHY JONES, GAIL UDOSEN, REGINA
  FULTON, HECTOR REYES, LUCIO TORRES, JR., ERNESTO LARA,
JACKIE THORNTON, ALFREDO DIMAS, NANCY TAYLOR, REGINALD
    COLE, CATHLYN COLE, GERALD SMITH FOR THE ESTATE OF
   EARNEST D. SMITH, FAUCINDA VENCES, THUYVI VINH, MAIDA
KHATCHIKIAN, CARL EARL, TROY KING, DIANA ROMERO, SANDRA
  PYLE, GARY DIAL, MARIA MENDEZ, ANTHONY HARRIS, KEENA
     HARRIS, KATHERINE STEWART, MARY CURRIE, SIVERAND
  STERLING, JR., LARRY TANKERSLEY, LESLIE JONES, GONZALO
PENA, JOHN LONG, BEVERLY LONG, TERRY RANDLE, AND FELICIA
                       FRANK, Appellees


             On Appeal from the 55th District Court
                     Harris County, Texas
               Trial Court Case No. 2018-31381




                               3
                             DISSENTING OPINION

      Appellants, David Gordon Schmidt, doing business as ABC Bonding

Company (“ABC”), and Greenbrier Equities, LLC (“Greenbrier”) (collectively,

“appellants”), sold bail bonds and bail bonding services to appellees1 in this case.

      ABC, by its own count, has provided bail bonds and bail bonding services to

thousands of people for many years using a process that follows a “relatively

common pattern.” ABC “collateralizes the bond obligations [that] it posts on behalf

of criminal defendants by obtaining indemnity obligations secured by deeds of trust”

and it “files these deeds of trust in the Harris County real property records to perfect

the indemnity obligation[s].” ABC has sold to Greenbrier the right to collect on the

debts of ABC’s customers. When 250 of ABC’s customers filed suit against

appellants to quiet title and for fraudulent liens, fraud, negligent misrepresentation,

unfair debt collection practices, “constitutional violations,” and a declaratory

judgment, appellants moved to dismiss appellees’ claims under the Texas Citizens’

Participation Act (“TCPA”).2 The trial court properly denied appellants’ motion.




1
      Due to the large number of appellees in the instant case, I do not address them
      individually by name.
2
      See TEX. CIV. PRAC. & REM. CODE ANN. §§ 27.001–.011.

                                           4
      In their sole issue in this interlocutory appeal,3 appellants contend that the trial

court erred in denying their motion to dismiss4 appellees’ claims. Because appellees’

claims fall within a statutory exemption for commercial speech,5 and thus are

exempted from the application of the TCPA’s dismissal scheme, I would hold that

the TCPA does not apply to any of appellees’ claims and the trial court did not err

in denying appellants’ motion to dismiss.6 Because the lead opinion holds otherwise,

I respectfully dissent.

                                       Background

      The acronym SLAPP stands for “Strategic Lawsuits Against Public

Participation” and refers to lawsuits that are brought for the purpose of silencing

citizens who are exercising their First Amendment freedoms.                    See Jardin v.


3
      See id. §§ 27.008, 51.014(a)(12).
4
      See id. § 27.003.
5
      See id. § 27.010(b).
6
      See Santellana v. CentiMark Corp., No. 01-18-00632-CV, 2019 WL 1442228, at *3
      (Tex. App.—Houston [1st Dist.] Apr. 2, 2019, no pet.) (mem. op.) (commercial
      speech exemption constitutes independent ground “that can fully support a trial
      court’s denial of a motion to dismiss filed pursuant to the TCPA”); see also
      Cincinnati Life Ins. Co. v. Cates, 927 S.W.2d 623, 626 (Tex. 1996) (appellate courts
      may consider issues “that are presented to the trial court and preserved for review
      on appeal”); Grant v. Pivot Tech. Sols., Ltd., 556 S.W.3d 865, 884–85 (Tex. App.—
      Austin 2018, pet. filed) (plaintiffs argued to appellate court “that the trial court could
      have properly denied the . . . [TCPA] motion to dismiss . . . for three additional,
      independent reasons,” and although “the trial court did not expressly rule on these
      alternative grounds when it denied the motion,” appellate court could still determine
      “whether [such] grounds support[ed] the trial court’s decision to deny
      the . . . motion to dismiss”); Cavin v. Abbott, 545 S.W.3d 47, 71 (Tex. App.—Austin
      2017, pet. denied).

                                              5
Marklund, 431 S.W.3d 765, 769–70 (Tex. App.—Houston [14th Dist.] 2014, no pet.)

(internal quotations omitted); see U.S. CONST. amend. I (“Congress shall make no

law . . . abridging the freedom of speech, or of the press; or the right of the people

peaceably to assemble, and to petition the Government for a redress of grievances.”);

see also TEX. CONST. art. I, § 8 (“Every person shall be at liberty to speak, write or

publish his opinions on any subject, being responsible for the abuse of that privilege;

and no law shall ever be passed curtailing the liberty of speech or of the press.”),

§ 27 (“The citizens shall have the right, in a peaceable manner, to assemble together

for their common good; and apply to those invested with the powers of government

for redress of grievances or other purposes, by petition, address or remonstrance.”).

The TCPA, an anti-SLAPP statute7 passed by the Texas Legislature in 2011,

purports to protect the rights of citizens by providing for the quick and inexpensive

dismissal of meritless suits and the shifting of legal costs to parties that file the

meritless suits. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 27.002 (“The purpose

of [the TCPA] is to encourage and safeguard the constitutional rights of persons to

petition,   speak   freely,   associate   freely,   and   otherwise    participate   in

government . . . .”), 27.003(a) (allowing party to file motion to dismiss where “legal

action is based on, relates to, or is in response to a party’s exercise of the right of


7
      See In re Lipsky, 411 S.W.3d 530, 536 n.1 (Tex. App.—Fort Worth 2013, orig.
      proceeding) (referring to TCPA as “anti-SLAPP legislation” (internal quotations
      omitted)), mand. denied, 460 S.W.3d 579 (Tex. 2015) (orig. proceeding).

                                           6
free speech, right to petition, or right of association”); Jardin, 431 S.W.3d at 769–

70 (“The TCPA establishes a mechanism for early dismissal of frivolous lawsuits

that threaten the free exercise of [citizens’ constitutional] rights.”); Cheniere Energy,

Inc. v. Lotfi, 449 S.W.3d 210, 212 (Tex. App.—Houston [1st Dist.] 2014, no pet.).

The purpose of the TCPA is to prevent powerful interests from filing retaliatory

lawsuits against people for speaking freely, associating freely or for exercising their

right to petition. See In re Lipsky, 460 S.W.3d 579, 584, 586 (Tex. 2015) (orig.

proceeding); Univ. Plant Servs., Inc. v. Dresser-Rand Grp., Inc., 571 S.W.3d 346,

357 (Tex. App.—Houston [1st Dist.] 2018, no pet.); Backes v. Misko, 486 S.W.3d
7, 16–17 (Tex. App.—Dallas 2015, pet. denied).

      In their petition, appellees allege that they are the owners of certain homestead

properties. In order to “obtain a bond to post bail for a loved one,” appellees

approached ABC. Appellees were each charged a “bond fee” and “were asked to

sign a document in order for [a] bond to be posted” by ABC. (Internal quotations

omitted.) Specifically, ABC required each appellee to sign a blank deed of trust as

collateral in the event that the bond is forfeited and ABC becomes responsible for

paying the face amount of the bond. Appellants “intentionally left key portions of

the document[s] blank when [they were] signed” so that appellants could “change[]

the amount listed on the deeds of trust to double the amount of each bail bond.”




                                           7
      Appellees further allege that “[t]hey were not asked if they wished to use their

home[s] as collateral” for obtaining the bonds; but, instead, were merely told that

ABC “would post . . . bond[s] for their loved one[s]” and appellees “would start

receiving . . . bill[s] for the bond fee[s].”     (Emphasis omitted.)        According to

appellees, appellants defrauded them “into signing illegal and invalid deeds of trust

to attempt to secure a bail bond loan.” Appellants then filed the deeds of trust in the

Harris County real property records to secure the bail bonds that ABC had posted.

Appellees allege that each deed of trust serves as a lien and cloud on each of their

homesteads, in conflict with the Texas Constitution. Further, appellants colluded

“to carry out unlawful foreclosures on [invalid] liens” on appellees’ properties.

Because appellants filed numerous illegal and invalid liens to secure bail bond loans,

appellees bring claims against appellants to quiet title and for fraudulent liens, fraud,

negligent misrepresentation, unfair debt collection practices, “constitutional

violations,” and a declaratory judgment.

      Appellants moved to dismiss all of appellees’ claims collectively,8 asserting

that all of appellees’ claims are based upon appellants’ “filing [of] deeds of trust to

obtain allegedly fraudulent liens” and the “filing and recording [of] documents with



8
      As the lead opinion correctly notes, “[i]n the trial court, [appellants] moved to
      dismiss [appellees’] entire suit, and [appellants] appeal from the trial court’s denial
      of their motion. The same allegations underlie all of [appellees’] claims.”
      (Emphasis added.)

                                             8
the clerk’s office” implicates appellants’ exercise of the right to free speech and the

right to petition. (Internal quotations omitted.) See TEX. CIV. PRAC. & REM. CODE

ANN. §§ 27.003, 27.005(b). And, as such, appellees were required to, and did not,

come forward with clear and specific evidence to establish a prima facie case on

each essential element of their claims. See id. § 27.005(c).

      In response to appellants’ motion, appellees asserted that appellants’ right to

free speech and right to petition were not implicated by their claims to quiet title and

for fraudulent liens, fraud, negligent misrepresentation, unfair debt collection

practices, “constitutional violations,” and a declaratory judgment. And even if the

TCPA does apply to appellees’ claims, they are exempt due to the statute’s

commercial speech exemption. See id. §§ 27.003(a), 27.005(b), 27.010(b).

      In their reply, appellants asserted, inter alia, that the commercial speech

exemption did not apply to appellees’ claims and appellees failed to prove the

commercial speech exemption by a preponderance of the evidence.

      After a hearing, the trial court denied appellants’ motion, concluding that

appellants had failed to show by a preponderance of the evidence that appellees’

claims are based on, relate to, or in response to appellants’ exercise of the right of

free speech, the right to petition, or the right of association. Thus, the trial court

concluded that the TCPA does not apply to appellees’ claims and reasoned that it

need not reach the “‘second step’ analysis where the burden shifts to [appellees] to


                                           9
make a prima facie case on the elements of their claim[s].”9 (Emphasis omitted.)

Although the trial court did not reach the commercial speech exemption in its

analysis, the issue was clearly before the trial court below.10 See id. § 27.010(b);

Santellana v. CentiMark Corp., No. 01-18-00632-CV, 2019 WL 1442228, at *3

(Tex. App.—Houston [1st Dist.] Apr. 2, 2019, no pet.) (mem. op.) (commercial

speech exemption constitutes independent ground “that can fully support a trial

court’s denial of a motion to dismiss filed pursuant to the TCPA”); see also

Cincinnati Life Ins. Co. v. Cates, 927 S.W.2d 623, 626 (Tex. 1996) (appellate courts

may consider issues “that are presented to the trial court and preserved for review

on appeal”); Grant v. Pivot Tech. Sols., Ltd., 556 S.W.3d 865, 884–85 (Tex. App.—

Austin 2018, pet. filed) (plaintiffs argued to appellate court “that the trial court could

have properly denied the . . . [TCPA] motion to dismiss . . . for three additional,

independent reasons,” and although “the trial court did not expressly rule on these

alternative grounds when it denied the motion,” appellate court could still determine

“whether [such] grounds support[ed] the trial court’s decision to deny the . . . motion


9
      See Epperson v. Mueller, No. 01-15-00231-CV, 2016 WL 4253978, at *8–9 (Tex.
      App.—Houston [1st Dist.] Aug. 11, 2016, no pet.) (mem. op.) (defendant must first
      show applicability of TCPA, i.e., that plaintiff’s claim is “based on, relates to or is
      in response to the [defendant’s] exercise of: (1) the right of free speech; (2) the right
      to petition; or (3) the right of association,” and if initial showing is made, burden
      shifts to plaintiff to establish “by clear and specific evidence a prima facie case for
      each essential element of his claim” (internal quotations omitted)).
10
      In fact, appellants and appellees have both fully briefed in our Court the issue of
      whether the commercial speech exemption applies to the instant case.

                                             10
to dismiss”); Cavin v. Abbott, 545 S.W.3d 47, 71 (Tex. App.—Austin 2017, pet.

denied).

                         Commercial Speech Exemption

      In the trial court below, appellees challenged the applicability of the TCPA to

their claims, asserting that their claims fall under the TCPA’s statutory exemption

for commercial speech. On appeal, appellees assert that the commercial speech

exemption is an independent ground that supports the affirmation of the trial court’s

denial of appellants’ motion to dismiss.

      The TCPA does not apply to certain types of “commercial speech.” In fact,

under the commercial speech exemption, the TCPA does not apply:

      to a legal action brought against a person primarily engaged in the business of
      selling or leasing goods or services, if the statement or conduct arises out of
      the sale or lease of goods, services, . . . or a commercial transaction in which
      the intended audience is an actual or potential buyer or customer.

TEX. CIV. PRAC. & REM. CODE ANN. § 27.010(b); see State ex rel. Best v. Harper,

562 S.W.3d 1, 11 (Tex. 2018) (if TCPA exemption applies, movant cannot invoke

TCPA protections); Morrison v. Profanchik, No. 03-17-00593-CV, --- S.W.3d ---,

2019 WL 2202210, at *2 (Tex. App.—Austin May 22, 2019, no pet. h.) (“If an action

falls under a TCPA exemption, the TCPA does not apply and may not be used to

dismiss the action.”). As the Texas Supreme Court has explained, the “exemption

applies only to certain communications related to a good, product, or service in the

marketplace—communications made not as a protected exercise of free speech by
                                           11
an individual, but as commercial speech which does no more than propose a

commercial transaction.” Castleman v. Internet Money Ltd., 546 S.W.3d 684, 690

(Tex. 2018) (emphasis internal quotations omitted); see also N. Cypress Med. Ctr.

Operating Co. GP v. Norvil, No. 01-18-00582-CV, --- S.W.3d ---, 2019 WL
2292630, at *3 (Tex. App.—Houston [1st Dist.] May 30, 2019, pet. filed);

Whisenhunt v. Lippincott, 474 S.W.3d 30, 42 (Tex. App.—Texarkana 2015, no pet.)

(for commercial speech exemption to apply, “statement must be made for the

purpose of securing sales in the goods or services of the person making the

statement” (internal quotations omitted)); Backes, 486 S.W.3d at 21.

      In determining whether the commercial speech exemption applies, we

examine whether:

      (1)   appellants were primarily engaged in the business of selling or
            leasing goods,

      (2)   appellants made the statement or engaged in the conduct on
            which the claim is based in the their capacity as sellers or lessors
            of those goods or services,

      (3)   the statement or conduct at issue arose out of a commercial
            transaction involving the kinds of goods or services that
            appellants provide, and

      (4)   the intended audience of the statement or conduct were actual or
            potential customers of appellants for the kinds of goods or
            services that appellants provide.

Castleman, 546 S.W.3d at 688. Here, the burden of proving the applicability of the

exemption is on appellees, as the party asserting it. See Schimmel v. McGregor, 438
                                         12
S.W.3d 847, 857 (Tex. App.—Houston [1st Dist.] 2014, pet. denied); see also

Abatecola v. 2 Savages Concrete Pumping, LLC, No. 14-17-00678-CV, 2018 WL
3118601, at *10 (Tex. App.—Houston [14th Dist.] June 26, 2018, pet. denied)

(proponent must establish applicability of commercial speech exemption by

preponderance of evidence).

       Appellees argue that the commercial speech exemption applies to their claims

because appellants are “primarily engaged in the business of selling . . . bond

services” or bail bonds and appellants engaged in the conduct on which appellees’

claims are based in their capacity as sellers of such goods and services. See

Castleman, 546 S.W.3d at 688. In their petition,11 appellees allege that they own

certain homestead properties, they each went to ABC to “obtain a bond to post bail,”

and, as part of their transaction with ABC, they each pledged property, by signing a

blank deed of trust, to obtain the desired bond. According to appellees, appellants

defrauded them “into signing illegal and invalid deeds of trust to attempt to

secure . . . bail bond loan[s],” and appellants then filed the deeds of trust in the Harris

County real property records to secure the bail bond that each appellee had sought

and that ABC had posted. Appellees allege that each deed of trust serves as a lien



11
       See TEX. CIV. PRAC. & REM. CODE ANN. § 27.006(a); Newspaper Holdings, Inc. v.
       Crazy Hotel Assisted Living, Ltd., 416 S.W.3d 71, 80 (Tex. App.—Houston [1st
       Dist.] 2013, pet. denied) (pleadings and evidence to be reviewed in determining if
       commercial speech exemption applies).

                                            13
and cloud on each of their homesteads, in conflict with the Texas Constitution. And

as a result of their commercial transaction with appellants, appellees brought suit

against appellants for filing numerous illegal and invalid liens to secure bail bond

loans and asserted claims to quiet title and for fraudulent liens, fraud, negligent

misrepresentation, unfair debt collection practices, “constitutional violations,” and a

declaratory judgment.

      Notably, appellants describe ABC’s bail bonding services in detail in their

own motion to dismiss and its accompanying affidavit, including explaining that the

lien-filing process is a part of their business practices—a process which is at the

heart of appellees’ claims. In their motion, appellants explain that “ABC is a bail

bonding company [that] has provided services to countless residents in Harris

County.” ABC files deeds of trust provided in connection with its customers’ bond

applications in the Harris County real property records.

      Schmidt, a bail bondsman and the sole proprietor of ABC, further testified by

affidavit attached to appellants’ motion to dismiss:

      ABC is in the bail bonding business. A criminal bail bond is undertaken
      by a licensed professional bail bondsman . . . . [When] [a] criminal bail
      bond is normally undertaken, the bondsman, such as [Schmidt],
      becomes liable to the relevant court for the full amount of the
      bond . . . should [the criminal defendant] fail to appear before the court.

      . . . In deciding whether to issue a . . . bail bond, ABC assess[es]
      the . . . risk[] that [a criminal] defendant will fail to appear [for court]
      against the risk that [ABC] may have to pay the full amount of the
      bond. . . . [Thus,] [b]onds of . . . certain size[s] require . . . ABC [to] be
                                           14
      assured that the person or persons requesting the bond[s] have [a]
      sufficient ability to pay either the full bond fee[s] or the ability to pay
      the fee[s] over time.

Further, according to Schmidt, in certain instances, ABC requires a person

requesting a bond to have “sufficient assets or be sufficiently creditworthy to fulfill

[his] indemnity obligation[] should the bond [be] forfeit[ed] and [ABC] be

responsible for paying the entire face amount [of the bond].” And “[t]he process in

which ABC provides bail bonds when it requires additional security [from its

customers],” proceeds as follows:

      (1)    “An individual is criminally charged”;

      (2)    “A concerned family member or acquaintance will contact ABC,
             seeking a bail bond”;

      (3)    “ABC will have the family member or acquaintance come to
             [the] office where the details of the bond process are explained.
             Should the individual decide to go forward with the bond
             application, ABC will request that [he] act as a guarantor for the
             bond obligation that ABC undertakes”;

      (4)    “If the family member or acquaintance agrees, ABC will then
             have him . . . execute several documents”;

      (5)    “These documents contain detailed covenants and
             representations regarding the scope and extent of the guarantor’s
             potential liability to ABC should the bond be forfeited. These
             covenants and representations include, without limitation: 1) a
             promise to indemnify and hold ABC harmless from every claim,
             demand, liability, cost, or charge that ABC might incur by virtue
             of having executed the bond; 2) a promise to place, upon
             demand, funds necessary to meet every claim, demand, liability,
             cost [or] charge that ABC might incur on account of having
             executed the bond; 3) a promise to remain liable to ABC so long
                                          15
             as there remain[s] any liability, potential liability, or loss
             resulting from the execution of the bond; and 4) . . . [p]rovide a
             security interest in the property pledged in connection with the
             bail application to secure the payment of all claims, demands,
             liabilities, costs, charges, legal fees”;

      (6)    “Should the guarantor have any questions regarding the scope or
             extent of their indemnity obligation to ABC, [he] will be told by
             ABC that [his] obligation includes not only the bond amount but
             also any and all fees, costs, and expenses ABC would incur in
             the event of bond forfeiture. If asked, the guarantor will also be
             told that the total cost of these fees, costs, and expenses could
             total up to double the amount of the bond being posted”; and

      (7)    “In certain situations, ABC will request additional collateral
             from a family member who is a property owner. In these
             situations, the guarantor will, provide ABC with a deed of trust
             for property securing [his] indemnity obligation[]. Critically,
             each deed of trust contains an explicit representation that the
             pledged property forms no part of any property owned, used or
             claimed by grantor as exempted from forced sale under the laws
             of the [S]tate of Texas.”

(Fourth alteration in original) (Internal footnotes and quotations omitted.)

Moreover, once “[a] concerned family member or acquaintance” has finalized and

executed the documents provided to him, “ABC will execute a bail bond on the

[criminal] defendant[’s] behalf.” At that time, ABC will also “file[] the deed[] of

trust provided [by the concerned family member or acquaintance] in connection with

the bond application in the Harris County real property records.” And when the

obligation related to the bail bond “ha[s] been completely satisfied and/or

terminated, ABC . . . file[s] a release of lien.”



                                           16
      Appellants’ assertion that ABC “sells bail bonding services” and does not

engage in the “sell[ing]” of “the filing of deeds of trust” is unavailing. The pleadings

and evidence establish that “ABC is in the bail bonding business,” Schmidt is a

“licensed professional bail bondsman,” and the selling of bail bonds or bail bonding

services, according to appellants, themselves, is dependent upon “the documents

executed to protect the bondsman’s financial interests should there be a bond

forfeiture.” To be sure, but for ABC approving of its customer’s bond application

and posting a bond, there would be no lien being filed in the Harris County property

records. Thus, appellees’ claims are against appellants, who are primarily engaged

in the selling of goods or services, i.e., bail bonds or bail bonding services, and

appellants engaged in the conduct on which appellees’ claims are based, i.e., the

improper filing of fraudulent and invalid deeds of trust or liens, in their capacity as

the seller of bail bonds or bail bonding services. See Castleman, 546 S.W.3d at 688.

      Next, appellees argue that the commercial speech exemption applies to their

claims because the statement or conduct at issue in the instant case arises out of a

communication or transaction involving the kind of services that appellants provide.

See id. According to appellees, appellants’ “act[s] of recording . . . fraudulent and

invalid deeds of trust [are] a direct and virtually contemporaneous consequence from

their act[s] of selling bail bonds [or bail bonding services] because the liens [filed

by appellants] serve as a means to secure payment on the bond[s]” and “[t]he liens


                                          17
are executed and created during the same time period in which the bond[s] [are]

issued to [ABC’s] customer[s], then recorded just days after.”

      As previously noted, Schmidt, a bail bondsman and the sole proprietor of

ABC, testified, by affidavit, that when a concerned family member or acquaintance

of a criminal defendant seeks a bail bond from ABC, that person executes several

documents with ABC, including documents under which the person becomes “a

guarantor for the bond obligation that ABC undertakes.” “In certain situations, ABC

will request additional collateral from a family member who is a property owner.”

Under such circumstances, ABC has the person execute a deed of trust for the

particular property that he owns.         Once the concerned family member or

acquaintance has finalized and executed the documents provided to him by ABC,

ABC then executes a bail bond on the criminal defendant’s behalf and “files the

deed[] of trust provided [by the concerned family member or acquaintance] in

connection with [his] bond application in the Harris County real property records.”

And when “the guarantor’s obligation[] to ABC ha[s] been completely satisfied

and/or terminated, ABC . . . file[s] a release of lien.” Further, ABC confirms that it

remains “in possession of the application packet[]” that its customer has completed.

Thus, appellants’ statement or conduct at issue, i.e., the improper filing of fraudulent

and invalid deeds of trust or liens, arises out of the commercial transactions




                                          18
involving the goods or services, i.e., bail bonds or bail bonding services, that

appellants provide. See id.

      Finally, appellees argue that the commercial speech exemption applies to their

claims because appellants “directed their fraudulent liens toward[] their customer

base” and they put “the customer on notice that should [his] bond be forfeited,

[a]ppellants would foreclose on the lien.” Thus, appellees constituted the “intended

audience because the deed[s] of trust [themselves were] used as . . . means to

let . . . [a]ppellee[s] know that the debt[s] of their bond[s] w[ere] now connected to

their homestead[s].” See id.

      In contrast, appellants assert that appellees “made no claim and came forward

with no evidence that the intended audience of [the] deed[s] of trust . . . [are] the

same audience to whom ABC markets its bonding services.” The lead opinion

agrees with appellants, holding that appellants’ “filings were made to put the general

public on notice that certain properties were subject to liens” and “[t]hus, the

intended audience of [appellants’] filings was the public at large or potential buyers

of the encumbered properties, not [appellants’] potential or actual customers—

persons who have obtained or need to obtain bail bond loans.”

      However, here, it is undisputed that the deeds of trust related to the properties

owned by ABC customers and that the liens that appellants filed in the Harris County

property records actually attach to the properties of such customers, including


                                          19
appellees. A lien against a property owned by an ABC customer is, in part,

appellants’ attempt to secure a debt and ensure repayment of the bail bond that it has

posted. See Lien, BLACK’S LAW DICTIONARY (11th ed. 2019) (defining “lien” as “[a]

legal right or interest that a creditor has in another’s property, lasting usu[ally] until

a debt or duty that it secures is satisfied”). So, the intended audience of that lien

must include, at the very least, the person against whom the lien is filed, i.e., each

appellee in the instant case. See N. Cypress Med., --- S.W.3d ---, 2019 WL 2292630,

at *4 (concluding intended audience of hospital lien necessarily included actual or

potential buyer or customer, such as patient); Tyler v. Pridgeon, 570 S.W.3d 392,

398–99 (Tex. App.—Tyler 2019, no pet.) (hospital “was primarily engaged in the

business of selling goods or services, that is, healthcare” and “the lien arose out of a

commercial transaction involving [the hospital’s providing] of healthcare to

[patient], who was the intended audience of the lien”); see also Berry v. ETX

Successor Tyler, No. 12-18-00095-CV, 2019 WL 968528, at *4 (Tex. App.—Tyler

Feb. 28, 2019, no pet.) (mem. op.) (intended audience of hospital lien included

patient who had received medical treatment at hospital).

       Further, appellants admit that their primary goal is not to foreclose on

appellees’ homestead properties; rather, each lien is part of appellants’ efforts to

ensure repayment of the bail bond amount because once the obligation related to the

bail bond “ha[s] been completely satisfied and/or terminated, ABC . . . file[s] a


                                           20
release of lien.” To be sure, appellees, as customers, are members of the lien’s

intended audience. See N. Cypress Med., --- S.W.3d ---, 2019 WL 2292630, at *4;

Pridgeon, 570 S.W.3d at 398–99; Berry, 2019 WL 968528, at *4; see also

Castleman, 546 S.W.3d at 688.

      Although the lead opinion concludes that appellees cannot be members of a

lien’s intended audience because appellees were not aware of the liens the moment

that they were filed and attached to their properties, this is not a requirement for

appellees to be members of the intended audience. In considering which persons

constitute the “intended audience” in the instant case, this Court must look from the

perspective of appellants, i.e., who appellants intended to be the audience of their

statement or conduct.12 See Castleman, 546 S.W.3d at 688; see also City of Ladue

v. Gilleo, 512 U.S. 43, 57 (1994) (considering intended audience of residential sign

from perspective of person “who put[] up a sign at her residence,” not from

perspective of who had actually seen sign). And it is hard to say that each appellee

was not intended by appellants to be part of the lien’s audience. Notably, the timing

of when appellees became aware that liens had been attached to their properties is

of no moment when this Court is examining who was the intended audience of the



12
      After examining who appellants intended to be the audience of their statement or
      conduct, this Court should then examine whether the members of the intended
      audience are the “actual or potential customers of [appellants].” See Castleman v.
      Internet Money Ltd., 546 S.W.3d 684, 688–89 (Tex. 2018).

                                          21
lien.13 We simply care whether appellees were meant to be members of the intended

audience.

      Finally, as a general matter, I note that the lead opinion construes the TCPA’s

commercial speech exemption very narrowly,14 while at the same time advocating

for a broader reading of other parts of the statute. In doing so, the lead opinion

misses the big picture. See Castleman, 546 S.W.3d at 688 (imperative for courts not

to construe statutes in way that reaches absurd or nonsensical result that Legislature

could not have intended); Helena Chem. Co. v. Wilkins, 47 S.W.3d 486, 493 (Tex.

2001) (rejecting statutory construction that causes provision to be out of harmony or

inconsistent with other provisions); see also 20801, Inc. v. Parker, 249 S.W.3d 392,

396 (Tex. 2008) (statute shall be construed to accomplish its purpose; when

interpreting section must consider role in broader statutory scheme); Cheniere

Energy, Inc., 449 S.W.3d at 216 (explicit purpose of TCPA is to balance protection

of First Amendment rights against rights of all individuals to file lawsuits to redress

their injuries). As previously discussed, appellants are engaged in the business of

providing bail bonds or bail bonding services. They expect each of their customers,

who seek a bail bond, to fulfill his obligation to ABC should a bond be forfeited and

13
      It is obvious that appellees did actually learn of the liens attached to their properties
      because without appellees discovering the liens, this lawsuit would have never been
      filed.
14
      But see TEX. CIV. PRAC. & REM. CODE ANN. § 27.011(b) (TCPA to be construed
      liberally to fully effectuate its purpose and intent).

                                             22
ABC be responsible for paying the face amount of the bond. As part of this process,

appellants obtain a deed of trust for a customer’s property in order to secure that

customer’s obligation. Once ABC executes a bail bond, appellants file the deed of

trust provided by the customer in order for a lien to attach to the property owned by

appellants’ actual customer, i.e., each appellee. Liens against appellees’ properties

are liens against appellees to secure payment of a debt. This type of “speech” does

no more than secure a commercial transaction in the types of goods or services that

appellants provide and which are now the subject of appellees’ claims.           See

Castleman, 546 S.W.3d at 690 (commercial speech exemption applies to

“commercial speech which does no more than propose a commercial transaction”

(internal quotations omitted)).     Attaching freedom-of-speech protections to

appellants’ debt collection practice is an overreach and conflicts with this Court’s

recent holding in North Cypress Medical. --- S.W.3d ---, 2019 WL 2292630, at *3–

5 (holding commercial speech exemption applied to case involving hospital lien);

see also Pridgeon, 570 S.W.3d at 398–99.

      Based on the foregoing, I conclude that appellees met their burden of

establishing that the commercial speech exemption applies to their claims, and

therefore, the TCPA does not apply to the instant case. See TEX. CIV. PRAC. & REM.

CODE ANN. § 27.010(b). Accordingly, I would hold that the trial court did not err in

denying appellants’ motion to dismiss, and I would affirm the trial court’s order


                                         23
denying appellants’ motion. Because the lead opinion does otherwise, I respectfully

dissent. To the extent that the lead opinion affirms the trial court’s order denying

appellants’ motion to dismiss as to appellees’ claims to quiet title and for a

declaratory judgment, albeit for different reasons, I concur in the outcome only.




                                              Julie Countiss
                                              Justice

Panel consists of Chief Justice Radack and Justices Goodman and Countiss.

Radack, C.J., dissenting in part from the judgment.

Countiss, J., dissenting in part and concurring in judgment only in part.




                                         24